     Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 1 of 14 PageID #:645




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 BUM HOON LEE,                                  )
                                                )
             Plaintiff,                         )            Case No. 18-cv-3593
                                                )
        v.                                      )            Judge Robert M. Dow, Jr.
                                                )
 BK SCHAUMBURG INC. & HYE JOO                   )
 CHOI,                                          )
                                                )
             Defendants.                        )
                                                )


                            MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant BK Schaumburg Inc. and Defendant Hye Joo Choi

(collectively, “Defendants”) motion for summary judgment. For the reasons set forth below,

Defendants’ motion for summary judgment [47] is denied. The case is set for a telephonic status

hearing on July 14, 2020 at 9:00 a.m. The Courtroom Deputy will enter a separate order containing

the call-in information.

I.     Background

       These facts are taken from the parties’ respective Local Rule 56.1 statements and

supporting exhibits [49]; [51]; [52]. The Court construes the facts in the light most favorable to

the non-moving party, here Plaintiff. “When we cite as undisputed a statement of fact that a party

has attempted to dispute, it reflects our determination that the evidence cited in the response does

not show that the fact is in genuine dispute.” NAR Business Park, LLC v. Ozark Automotive

Distributors, LLC, --- F. Supp. 3d ---, 2019 WL 7401503, at *1 (N.D. Ill. Dec. 30, 2019) (quotation

marks and citation omitted).
    Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 2 of 14 PageID #:646




        Plaintiff Bum Hoon Lee (“Plaintiff”) is a former employee of Defendant BK Schaumburg

Inc. (“BKS”). [49, ¶¶ 8, 10.] Defendant BKS is apparently part of a larger chain of grocery stores,

see [49-2 at 7–8]; Defendant Hye Joo Choi (“Defendant Choi”) was the store manager of the BKS’s

Schaumburg location. [49, ¶ 4.]

        Plaintiff was hired to work at BKS by Mr. Cho Yong Kwan (“Mr. Cho”). [Id., ¶ 9.] Mr.

Cho determined Plaintiff’s position (“produce manager”), pay (starting wage of $12/hour),

presumptive hours, and job responsibilities. [Id., ¶ 9–12]; [51-2 at 26–27.] BK executives also

directed that employees should not, under normal circumstances, work more than 60 hours per

week. [51-2 at 26–27, 43–44.] Defendant Choi did not hire Plaintiff or determine his job

description, responsibilities, the number of hours he should work, or wage. [49, ¶ 9–12]; [51-2 at

26–27, 43–44.] Whether she possessed hiring and firing authority in general is disputed.

        Plaintiff was hired to work ten hours per day, six days a week, for a total of 60 hours per

week. [52, ¶¶ 2–3.] But Plaintiff claims that he actually worked well in excess of 60 hours per

week for two reasons. First, sometimes emergencies would pop up at the store that would require

him to stay late; for example, if the power failed, he would stay late to help preserve any perishable

merchandise. [51-2 at 43:4–14.] Second, Plaintiff attended the “early market” to procure produce

three days a week. [52, ¶¶ 2–3.] He would start his day at 2:30 a.m. on early market days, but still

had to work a full shift at the store until 6:00 p.m. [Id., ¶ 2.] He claims that Defendant Choi directly

ordered him to stay late notwithstanding the fact that he had already worked several hours on the

early-morning shift.1 [Id., ¶ 1.] The parties do not, apparently, contest that Plaintiff received full


1
 Defendants contest whether Defendant Choi made such command (or even if she had the authority to do
so). [52, ¶ 1.] They also argue that Plaintiff’s testimony on this point is contradictory because he seemingly
waffled about whether Defendant Choi was the one who ordered him to stay late. [Id.] Not so, at least at
summary judgment. In response to a question that asked whether “[Defendant Choi] didn’t tell [him] what
hours [he] had to be at work,” Plaintiff responded, “Right, right,” before launching into a description about
how she had required him to work late. [51-2 at 27:3–9 (emphasis added).] When asked to clarify, he
                                                      2
      Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 3 of 14 PageID #:647




overtime pay for his normal 60-hour-a-week schedule, or any emergency work. [51-1, ¶¶ 18–21];

[51-2 at 43:11–14]; see also, generally, [49-6 (paystubs reflecting that Plaintiff was regularly paid

more than twenty hours of overtime per week)]; contra [52, ¶ 4]. Plaintiff claims, however, that

he was not paid at all for the 15–20 hours per week he spent at the early market. 2 [52, ¶¶ 2–3.]

Plaintiff explained in his deposition that his store has a biometric timeclock that uses his handprint

to punch him in and out. [51-2 at 41, 45–46.] On early market days, then, he claims to have clocked

in upon returning from the market, after he had done several hours of work. See [id. at 46.]

          Plaintiff’s operative complaint alleges four counts against both Defendants: violation of

the overtime provisions of the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201 et seq. (Count

I); violation of the minimum wage provisions of the Illinois Minimum Wage Law (IMWL), 820

ILCS 105/1 et seq. (Count II); violation of the overtime provisions of the IMWL (Count IV); and

violation of the Illinois Wage Payment and Collection Act (IWPCA), 820 ILCS §115/3 et seq.

(Count V).3 Before the Court is Defendants’ motion for summary judgment.

II.       Legal Standard

          Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” See Fed. R. Civ. P.

56(a). Rule 56 makes clear that whether a party asserts that a fact is undisputed or genuinely




doubled down that Defendant Choi did, in fact, play a role in setting his hours. [Id., 27:11–14.] Plaintiff’s
initial response can too easily be chalked up to something getting lost in translation, the initial question’s
wording, or the fact that sometimes people unwittingly acknowledge comprehension of a question using
affirmative language. The Court cannot determine based solely on the transcript testimony whether Plaintiff
completely reversed himself, so it is for the fact-finder to sort out these ambiguities.
2
 As explained below, speculative guesswork in terms of hours worked cannot support a claim for unpaid
overtime. Here, Plaintiff was specific about his timing, but the parties have not briefed whether the time he
spent in the morning driving to the early market is compensable.
3
    Plaintiff appears to have omitted a Count III.
                                                      3
    Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 4 of 14 PageID #:648




disputed, the party must support the asserted fact by citing to particular parts of the record,

including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1). A party can also support

a fact by showing that the materials cited do not establish the absence or presence of a genuine

dispute or that the adverse party cannot produce admissible evidence to support the fact. Id. In

determining whether summary judgment is appropriate, the Court must construe all facts in a light

most favorable to the non-moving party (here, Plaintiff) and draw all reasonable inferences in that

party’s favor. Majors v. Gen. Elec. Co., 714 F.3d 527, 532 (7th Cir. 2013) (citation omitted). But

Plaintiff “is only entitled to the benefit of inferences supported by admissible evidence, not those

‘supported by only speculation or conjecture.’” Grant v. Trs. of Ind. Univ., 870 F.3d 562, 568 (7th

Cir. 2017) (citation and quotation marks omitted). Rule 56(a) “mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against any party who fails to make

a showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party would bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). In other words, the moving party may meet its burden by pointing out to the court that

“there is an absence of evidence to support the nonmoving party’s case.” Id. at 324.

       It is not the role of the Court to scour the record in search of evidence to defeat a motion

for summary judgment; instead, the nonmoving party bears the responsibility of identifying

evidence to defeat summary judgment. Harney, LLC, 526 F.3d at 1104. To avoid summary

judgment, the nonmoving party must go beyond the pleadings and “set forth specific facts showing

that there is a genuine issue for trial.” Anderson, 477 U.S. at 250 (internal quotation marks and

citation omitted). For this reason, the Seventh Circuit has called summary judgment the “put up or

shut up” moment in a lawsuit—“when a party must show what evidence it has that would convince

a trier of fact to accept its version of events.” See Steen v. Myers, 486 F.3d 1017, 1022 (7th Cir.



                                                 4
       Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 5 of 14 PageID #:649




2007). In other words, the party opposing summary judgment “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “The mere existence of a scintilla of evidence in

support of the plaintiff’s position will be insufficient; there must be evidence on which the jury

could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

III.     Analysis

         This case arises under the federal FLSA and its state analogue the IMWL. The parties do

not dispute that the IMWL is interpreted analogously to the FLSA, at least regarding the provisions

at issue here. [48 at 4]; [51 at 6]; see also Dominguez v. Quigley’s Irish Pub, Inc., 790 F. Supp. 2d

803, 811 (N.D. Ill. 2011). The FLSA requires a subject employer to pay its employees a minimum

hourly wage, and to compensate its employees at one and one-half time the regular rate for a work

week longer than forty hours. See 29 U.S.C. §§ 206, 207. Plaintiff also brings suit under the

IWPCA, which requires employers to promptly pay their employees.

         A.     Individual Liability

         Plaintiff seeks to hold Defendant Choi individually liable for any wage-and-hour violation.

Defendant Choi counters that she cannot be held liable under the FLSA (and by extension IMWL)

because she was not Plaintiff’s employer. Neither party addresses the employer standard under the

IWPCA.

         The FLSA defines “employer” to include “any person acting directly or indirectly in the

interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). This definition

“‘contemplates several simultaneous employers who may be responsible for compliance with the

FLSA.’” Pietrzycki v. Heights Tower Service, Inc., 290 F. Supp. 3d 822, 850–51 (N.D. Ill. 2017)

(quoting Villareal v. El Chile, Inc., 776 F. Supp. 2d 778, 784 (N.D. Ill. 2011)). Though the Court



                                                  5
    Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 6 of 14 PageID #:650




must “construe this statute broadly” to effectuate its remedial goals, Secretary of Labor v.

Lauritzen, 835 F.2d 1529, 1543 (7th Cir. 1987) (Easterbrook, J., concurring) (citing Rutherford

Food Corp. v. McComb, 331 U.S. 722, (1947); Tony and Susan Alamo Foundation v. Secretary of

Labor, 471 U.S. 290, 296 (1985)), courts “have stopped short of applying the definition precisely

as written.” Schneider v. Cornerstone Pints, Inc., 148 F. Supp. 3d 690, 696 (N.D. Ill 2015) (citing

Donovan v. Agnew, 712 F.2d 1509, 1510 (1st Cir. 1983)); see also Lauritzen, 835 F.2d at 1543

(Easterbrook, J., concurring) (“Knowing the end in view does not answer hard question, for it does

not tell us how far to go in pursuit of that end.”) (citations omitted). A statutory “employer” must

at least have “had supervisory authority over the complaining employee” and been “responsible in

whole or part for the alleged violation.” Riordan v. Kempiners, 831 F.2d 690, 694 (7th Cir. 1987).

       In assessing whether an individual is an “employer,” the Court assesses “the ‘economic

reality’ of the working relationship.” Perez v. Super Maid, LLC, 55 F. Supp. 3d 1065, 1075 (N.D.

Ill. 2014). “Relevant factors include whether the alleged employer: ‘(1) had the power to hire and

fire the employees; (2) supervised and controlled employee work schedules or conditions of

employment; (3) determined the rate and method of payment; and (4) maintained employment

records.’” Deschepper v. Midwest Wine and Spirits, Inc., 84 F. Supp. 3d 767, 778 (N.D. Ill. 2015)

(quoting Nehmelman v. Penn Nat’l Gaming, Inc., 790 F. Supp. 2d 787, 795 (N.D. Ill. 2011)); but

see Moldenhauer v. Tazewell-Pekin Consol. Communications Center, 536 F.3d 640, 644 (7th Cir.

2008) (emphasizing that these factors, though generally relevant, are non-exhaustive). “In sum,

the test is to look at all facts surrounding the defendant’s supervision of the employee and

determine whether the defendant exercised control and authority over the employee in a manner

that caused the FLSA violation (at least in part).” Schneider, 148 F. Supp. 3d at 698; see also




                                                 6
    Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 7 of 14 PageID #:651




Pietrzycki, 290 F. Supp. 3d at 850 (“An individual may be liable under the FLSA when he is an

‘employer’ and was responsible in whole or in part for the statutory violation.”).

        Here, Plaintiff has demonstrated the existence of an issue of material fact 4 concerning

whether Defendant Choi was responsible for the FLSA violation. The parties mostly dispute the

extent to which Defendant Choi (as opposed to her superiors) possessed ultimate hiring and firing

authority over Plaintiff or set his baseline pay and presumptive schedule. But neither of these

factors speak to the crux of the relevant analysis here, which is whether Defendant Choi (a) had

supervisory authority over Plaintiff, and (b) whether she exercised that authority in such a way to

be at least partly responsible for any FLSA violation. Regarding the former factor, Plaintiff has

pointed to evidence that she was the store manager, monitored his work, and ordered him to stay

late as needed—i.e., she supervised and controlled his work hours and conditions of employment.5

And, regarding Defendant Choi’s responsibility for the purported FLSA violation, Plaintiff has

proffered evidence that notwithstanding corporate policy capping hours at ten hours per day,

Defendant Choi required him to stay late on early market days. In other words, viewing the

evidence in the light most favorable to Plaintiff, Defendant Choi was partially responsible for his

unpaid wages because she simultaneously forbade him from billing more than ten hours a day and

required that he work for well over ten hours a day on market days.

        Defendant Choi argues that Plaintiff’s testimony cannot be credited because it is too

conclusory, circular, and internally contradictory. It is true that “testimony can and should be



4
 Plaintiff both claims that determining whether a defendant is an employer for FLSA purposes is a question
of law for the Court to decide and that issues of fact preclude summary judgment. As the Court understands
these positions, certain factual issues (such as whether to believe Defendant Choi or Plaintiff) must be
resolved before the Court can determine the legal question.
5
 Plaintiff has also testified that Defendant Choi had ultimate control over the timekeeping records, but
because there is no allegation that Plaintiff’s records were manipulated, this factor is not especially relevant.
                                                       7
    Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 8 of 14 PageID #:652




rejected without a trial if, in the circumstances, no reasonable person would believe it.” Melton v.

Tippecanoe County, 838 F.3d 814, 819 (7th Cir. 2016) (quotation marks and citations omitted).

Although Plaintiff’s deposition testimony is not always easy to follow, Defendants have not

pointed to any flat-out contradictions that would require this Court to reject it wholesale. And his

other conclusory allegations regarding Defendant Choi—that she must be an employer under the

FLSA because she was a store manager, and that she hired and fired sundry (unnamed) people—

are not the key pieces of evidence establishing employer liability under the FLSA here. A

reasonable jury could choose to credit his specific testimony that Defendant Choi made him work

late, even if it was not permitted to hear (or disregarded) his other cursory or potentially

contradictory allegations.

       In Defendant Choi’s motion for summary judgment, she does not make any explicit

argument regarding the IWPCA, yet still asks for dismissal with prejudice as to that count. In any

event, the standard for supervisor liability in the IWPCA context is less stringent than in the FLSA,

so her motion with regard to the IWPCA is denied. See Andrews v. Kowa Printing Corp., 838

N.E.2d 894, 899-900 (Ill. 2005) (citing 820 ILCS 115/13) (supervisors who “knowingly permit”

an employer to violate the IWPCA can be liable). Finally, because Defendant Choi is not entitled

to summary judgment on the FLSA and IWPCA counts, she is not entitled to summary judgment

on the IMWL count. See [48 at 4]; [51 at 6]; see also Foday v. Air Check, Inc., 2018 WL 3970142,

at *5 (N.D. Ill. Aug. 20, 2018) (not broaching what analysis to apply to IMWL claim where

summary judgment is not warranted on FLSA or IWPCA claims).

       B.      Overtime

       Plaintiff was generally only compensated for ten hours per day for six days of work a week,

amounting to 60 hours per week. He claims, however, that he was not compensated for his trips to



                                                 8
    Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 9 of 14 PageID #:653




the early market, which would have added between 15 and 20 hours of overtime to his weekly

totals. Defendants concede that Plaintiff’s testimony supports these allegations [52, ¶ 2], but argue

that Plaintiff’s own self-serving testimony is not enough to carry his burden, and, in any event,

Plaintiff was compensated for the overtime that he billed, including that in excess of 60 hours per

week.

        FLSA overtime claims are governed by the burden shifting approach outlined in Anderson

v. Mt. Clemens Potter Co., 328 U.S. 680 (1946), superseded on other grounds by the Portal-to-

Portal Act of 1947, 29 U.S.C. §§ 251–62. In brief, “an employee who brings suit pursuant to FLSA

‘has the burden of proving that he performed work for which he was not properly compensated.’”

Melton v. Tippecanoe County, 838 F.3d 814, 818 (7th Cir. 2016) (quoting Anderson, 328 U.S.

686–87 (1946)). Where “the employee alleges that his employer kept inaccurate records, he ‘has

carried out his burden if he [1] proves that he has in fact performed work for which he was

improperly compensated and if he [2] produces sufficient evidence to show the amount and extent

of that work as a matter of just and reasonable inference.’” Id. (quoting Anderson, 328 U.S. at

687). An employee’s own vague, inconsistent, or speculative testimony is insufficient to establish

that an employer’s time records were unreliable or allow a “just and reasonable inference” as to

how many overtime hours the employee worked. Turner v. The Saloon, Ltd., 595 F.3d 679, 690–

91 (7th Cir. 2010) (employee’s own conclusory allegations of improper timekeeping insufficient

to defeat summary judgment); Melton, 838 F.3d at 819 (summary judgment for employer

appropriate where employee’s allegations of uncompensated overtime were flatly refuted by

paystubs); Brand v. Comcast Corporation, 135 F. Supp. 3d 713, 742 (N.D. Ill. 2015) (employee’s

“guesswork” as to how many hours were “‘maybe’” in question do not give rise to a just and

reasonable inference as to what the damages are, so employer is entitled to summary judgment).



                                                 9
    Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 10 of 14 PageID #:654




        That said, an FLSA plaintiff need not provide documentary evidence or definitive

calculations of hours worked—his or her own testimony based on memory is enough to survive

summary judgment if it is sufficiently specific. E.g., Brown v. Family Dollar Stores of IN, LP, 534

F.3d 593, 596 (7th Cir. 2008) (denying summary judgment because plaintiff’s testimonial

“evidence alone is sufficient to raise a genuine issue of fact regarding the accuracy of the records”);

Melton, 838 F.3d at 819 (citing Anderson, 328 U.S. at 687; Kuebel v. Black & Decker Inc., 643

F.3d 352, 362 (2d Cir. 2011)) (“Relying on the employee’s recollection is permissible given the

unlikelihood that an employee would keep his own records of his work hours.”). For example, an

employee may explain that certain “triggering factors” (such as busy seasons or special events that

required staying late) triggered uncompensated overtime; because those dates can be pinpointed,

any calculations based on them are more than mere speculation. Brown, 534 F.3d at 597

(discussing Allen v. Board of Public Educ for Bibb County, 495 F.3d 1306 (11th Cir. 2007)). Once

a plaintiff creates a just and reasonable inference as to the hours worked, “[t]he burden then shifts

to the employer to come forward with evidence of the precise amount of work performed or with

evidence to negative the reasonableness of the inference to be drawn from the employee’s

evidence.” Melton, 838 F.3d at 818 (quoting Anderson, 328 U.S. at 687–88) (alteration in original).

        Defendants argue that their time records (or more appropriately, paystubs) were accurate,

because Plaintiff was always compensated for overtime, including that in excess of 60 hours per

week. Plaintiff, in turn, testified that he worked uncompensated time three days a week for his trips

to the early market.6 It is undisputed that he, in fact, did go to the early market and that he testified

about the specific hours he worked on market days. [52, ¶ 2.] This allegation, akin to a “triggering


6
 Defendants argue that Plaintiff’s statement of fact that he “typically” worked six days a week is too
conclusory to survive summary judgment. [52, ¶ 2.] But Defendants attached Plaintiff’s paystubs to their
motion, and these stubs show both the number of hours worked and whether Plaintiff took any time off that
week. See generally [49-6]. Plaintiff also testified directly on this point. See [51-2 at 51:14–16.]
                                                   10
   Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 11 of 14 PageID #:655




factor,” permits a just and reasonable inference as to how much time was uncompensated.

Moreover, his story regarding the punch-clock holds together, in that he explains why he did not

clock in early on market days. Plaintiff has thus proffered sufficient (and sufficiently specific)

evidence that the time records were incorrect and supporting a just and reasonable inference into

the total number of uncompensated hours.

        Rather than introducing evidence to undercut Plaintiff’s claims, Defendant’s main retort is

that a Plaintiff’s own self-serving testimony cannot be used as the sole basis for denying summary

judgment. But under both Rule 56 and Anderson, an employee’s own deposition can indeed be

enough to defeat summary judgment. McKinney v. Office of Sheriff of Whitley County, 866 F.3d

803, 814, (7th Cir. 2017) (“As we have repeatedly emphasized over the past decade, the term ‘self-

serving’ must not be used to denigrate perfectly admissible evidence through which a party tries

to present its side of the story at summary judgment.”); Brown, 534 F.3d at 596. Here, Plaintiff’s

testimony is specific as to how many extra hours he worked on which days, meaning that it passes

Anderson’s just and reasonable inference threshold. And Defendants have not pointed to anything

in the record that renders Plaintiff’s testimony so incredible that no reasonable jury could believe

any of it.

        The fact that Defendant compensated Plaintiff for some overtime (even sometimes in

excess of 20 hours per week) does not doom Plaintiff’s claim. First, that an employer is willing to

cough up some overtime pay says nothing about claims for additional overtime, as employers must

pay time-and-a-half for every overtime hour, not just some of them. 29 U.S.C. § 207. Second,

Plaintiff explained in his deposition that he was allowed to bill overtime for “emergencies” such

as preserving produce if the power failed. He may have been allowed to bill for those extra hours,

but that is not dispositive as to whether he was allowed to bill for the time he spent at the early



                                                11
   Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 12 of 14 PageID #:656




market. The emergency and early market overtime hours are distinct, and therefore the just and

reasonable inference as to the number of uncompensated overtime hours stands.

       Finally, Defendants do not come forward with any further evidence of the hours Plaintiff

worked besides his paystubs, as Anderson’s burden shifting framework requires. Indeed, despite

the fact that Defendants use a biometric punch-clock, [51-2 at 40:13–19], and therefore should be

well suited to “come forward with evidence of the precise amount of work performed,” they have

not included any actual evidence of when Plaintiff clocked in and out on market days. Summary

judgment is the put up or shut up moment in a lawsuit—Defendants’ failure to “put up” any

evidence foreclosing Plaintiff’s claims therefore dooms their motion on this count.

       C.      Minimum Wage

       The parties treat this claim as coextensive with the overtime claim—that Defendants’

failure to compensate Plaintiff at all for the early-market work violated the minimum wage

provision of the IMWL because he was paid zero for that time. Because Defendants have not

demonstrated that they are entitled to judgment as a matter of law on this count, their motion for

summary judgment is denied. Moreover, this approach is not inconsistent with Seventh Circuit

precedent regarding the IMWL. See generally Hirst v. Skywest, Inc., 910 F.3d 961 (7th Cir. 2018)

(dismissing FLSA claim after applying the workweek average approach, but refusing to dismiss

IMWL claim).

       D.      Willfulness

       If an employer “willfully” violates the FLSA, then, as is relevant here, the employee-

plaintiff can recoup an additional year’s worth of back wages. The Plaintiff bears the burden of

demonstrating that a violation of the FLSA was willful. Young Chul Kim v. Capital Dental

Technology Laboratory, Inc., 279 F. Supp. 3d 765, 770 n.4 (N.D. Ill. 2017) (citations omitted). An



                                               12
   Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 13 of 14 PageID #:657




employee can demonstrate willfulness by showing “that the employer either knew or showed

reckless disregard for the matter of whether its conduct was prohibited by statute.” McLaughlin v.

Richland Shoe Co., 486 U.S. 128, 133 (1988). “It is the jury’s province to decide which limitations

period, two or three years, applies in light of the plaintiffs’ evidence that the defendants acted

willfully.” Bankston v. State of Ill., 60 F.3d 1249, 1253 (7th Cir. 1995).

       Here, Plaintiff has met his burden of pointing to facts from which a reasonable factfinder

could conclude that Defendants’ actions were willful. Obviously, Defendant Choi was aware of

the overtime provisions in the FLSA and knew or should have known that requiring Plaintiff to

stay late without compensation was against the law. The parties have not briefed the extent to

which Defendant Choi’s actions can reflect upon Defendant BKS, but a jury could infer willfulness

from Defendant BKS’s conduct as well. Defendant BKS knew about the FLSA’s overtime

requirements, as it had an explicit overtime policy and paid Plaintiff for the overtime hours he

logged. Defendants also concede that Plaintiff’s testimony supports the proposition that Defendant

BKS’s policy was to not “recognize” certain types of overtime, including Plaintiff’s assigned duty

of attending the early market. See [52, ¶ 4]; see also [51-2 at 26–27 (explaining that Mr. Cho, a

higher up, instructed Plaintiff to attend the early market and only bill 60 hours per week]; [id. at

72–73 (explaining that Mr. Cho knew about and condoned the underpayment)]. To be clear, as

Defendants rightly note, there is nothing wrong with capping an employee’s working hours to

avoid triggering additional overtime pay—the problem here is that Plaintiff alleges that he was not

paid for work he was required to do.

       E.      Timeliness of Payment

       The IWPCA requires, among other things, that an employer promptly pay, in total, the final

compensation owed to an employee after the termination of employment. As far as the Court can



                                                 13
   Case: 1:18-cv-03593 Document #: 63 Filed: 07/01/20 Page 14 of 14 PageID #:658




tell from this briefing, the parties treat this claim as coextensive with the overtime claims—that is,

Defendants’ supposed failure to include the extra overtime in Plaintiff’s final paycheck violated

the IWPCA. Because the overtime claims survive, then, apparently the IWPCA ones do as well.

See [53 at 5].

IV.    Conclusion

       For the reasons set forth above, Defendants’ motion for summary judgment is denied. The

case is set for a telephonic status hearing on July 14, 2020 at 9:00 a.m. The Courtroom Deputy

will enter a separate order containing the call-in information.




Dated: July 1, 2020                                   ____________________________
                                                      Robert M. Dow, Jr.
                                                      United States District Judge




                                                 14
